CORRECTED NOTICE OF ALLOWANCE
	The following is a corrected notice of allowance to acknowledge the claim to foreign priority under 35 U.S.C. 119(a-d or f) and acknowledge receipt of all of the certified copies of the priority documents.
An examiner’s amendment in response to Applicant’s request for continued examination and amendment filed September 28, 2021 and an interview held with Mr. Daniel Hudak Jr. on October 25, 2021.  Applicant’s September 28th amendment amended claims 20, 25 and 36 and canceled claims 1-19, 27-33 and 35.  Claim 36 is canceled herein as part of the examiner’s amendment.  Claims 20-26 and 24 are pending and allowed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 
Response to Amendment
	The 35 U.S.C. 112(a) rejection of claims 20 in the previous office action is withdrawn in response to Applicant’s amendments to the claims.
	The 35 U.S.C. 112(a) rejection of 27-33 and 35 in the previous office action are withdrawn in response to Applicant's cancellation of claims 27-33 and 35.

Response to Arguments
Applicant’s arguments, see Last Paragraph, Page 5; Page 6, filed September 28, 2021, with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive.  The 35 U.S.C 112(a) rejection has been withdrawn. 





EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Daniel Hudak Jr, on October 25, 2021.

Amendments to the Claims:
	Claim 36 (Canceled)



ALLOWANCE
	The following is an allowance in response to Applicant’s request for continued examination filed September 28th and an interview held on October 25th.  Claims 20-26 and 34 are pending and allowed herein.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art fails to teach or suggest either singularly or in combination An air transport system that reduces fuel consumption of aircraft, comprising:  at least two passenger aircraft; at least one flight route between at least two airports; and a scheduling system comprising a computing unit, an arithmetic unit, first memory, a second memory and a third memory; wherein the computing unit retrieves flight data F relating to the at least two airports from the first memory and determines from the flight data F a flight route along which a number of n 2 2 flights, whose departure times line with a first time window T1, are carried out by n first passenger aircraft; wherein the scheduling system determines a total passenger number Z of the n flights and stores the total passenger number Z in a second memory; wherein the scheduling system selects m = n-1 second passenger aircraft having a total capacity Gm 2 Z for performing m flights; wherein the scheduling system retrieves passenger data P of said n fights from the third memory and stores it in the second memory; wherein the computing unit of the scheduling system automatically controls at least servomotors of seats and/or seat rows in the m second passenger aircraft taking into account the passenger data P; and wherein m flights are performed along the at least one flight route with the m second passenger aircraft with departure times in the first time window T1 as recited in independent Claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        a